Citation Nr: 1433156	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-13 914	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for acne.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for folliculitis.

3.  Whether new and material evidence has been presented to reopen the claim of service connection for rosacea.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for chloracne.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  Local jurisdiction of the appeal was subsequently transferred to the Providence RO. 

The issue of entitlement to service connection for a skin disorder has have been recharacterized as four separate issues because the Veteran claims four distinct skin disorders, each of which has specifically been denied previously.  

The reopened issue of entitlement to service connection for acne is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a decision of February 2009, the RO denied the claim of service connection for a skin disorder because (i) there was no evidence that preexisting acne was permanently worsened during service, (ii) there was no evidence that folliculitis was incurred during period of active duty, (iii) there was no evidence that rosacea was incurred during period of active duty, and (iv) there was no current diagnosis of chloracne.

2.  The Veteran did not file a notice of disagreement with a February 2009 rating decision or submit new and material evidence within the appeal period.

3.  As it pertains to acne, the additional evidence since February 2009 is not redundant or cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate the claim of service connection.

4.  As it pertains to folliculitis, the additional evidence since February 2009 is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim of service connection.

5.  As it pertains to rosacea, the additional evidence since February 2009 is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim of service connection.

6.  As it pertains to chloracne, the additional evidence since February 2009 is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The February 2009 RO decision, which denied the Veteran's claim of service connection for a skin order (including acne, folliculitis, rosacea and chloracne, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The criteria to reopen the claim of service connection for acne have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the claim of service connection for folliculitis have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria to reopen the claim of service connection for rosacea have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria to reopen the claim of service connection for chloracne have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A May 2011 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the evidence necessary to reopen a claim and to substantiate each element of an underlying service connection claim, including the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

As to the issues of entitlement to service connection for folliculitis, rosacea, and chloracne, a VA examination is not required in this case because the Veteran has not submitted new and material evidence to reopen the claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2009, the RO denied the claim of service connection for a skin disorder because (i) there was no evidence that preexisting acne underwent permanent worsening during service, (ii) there was no evidence that folliculitis was incurred during period of active duty, (iii) there was no evidence that rosacea was incurred during period of active duty, and (iv) there was no current diagnosis of chloracne.  No new and material evidence was received within the appeal period.  Additionally, the Veteran did not appeal the decision.  Thus, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

The evidence of record at the time of the February 2009 rating decision included service treatment records, the Veteran's statements, and private dermatology treatment records.

The evidence added to the record since February 2009 includes the Veteran's statements, VA treatment records, private treatment records, and an April 2011 medical opinion from Dr. Ellen Frankel.  

In his statements, the Veteran asserts that he has chloracne and that his current skin disabilities are related to in-service herbicide exposure.  The Veteran is competent to report symptoms of a skin disability that are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, chloracne is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as its etiology or that of folliculitis, rosacea, or acne is equally complex.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical opinions.  Accordingly, he is not competent to self-diagnose chloracne or offer an opinion as to the etiology of acne, rosacea, or folliculitis and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  To that end, the Veteran's statements are not material to his claims as they are beyond his competence and credibility is not at issue.  See Justus, 3 Vet. App. at 513.  

VA treatment records show diagnoses of folliculitis, rosacea, and acne.   As these diagnoses were considered in the February 2009 denial, they do not constitute new evidence. 

Dr. Frankel's April 2011 medical opinion constitutes new and material evidence pertinent to the Veteran's service connection claim for acne.  Dr. Frankel opined that in-service exposure to herbicides may have exacerbated the Veteran's pre-existing acne.  Dr. Frankel's opinion constitutes new and material as it was not previously before VA decisionmakers, is not cumulative or redundant of the evidence previously of record, and relates to a previously unestablished element of entitlement to service connection for acne.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  Id.  Additionally, the evidence triggers VA's duty to provide a medical examination and meets the low threshold for reopening set forth by the Court.  See Shade, 24 Vet. App. at 110.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for acne.  The underlying service connection claim is addressed further in the remand section.

As to service connection claims for folliculitis, rosacea, and chloracne, the additional evidence does not relate to an unestablished fact necessary to substantiate the claims, namely, (i) evidence that folliculitis was incurred during period of active duty, (ii) evidence that rosacea was incurred during period of active duty, or (iii) competent evidence of a current diagnosis of chloracne, and as the lack of such evidence was the basis for the previous denial, the evidence since February 2009 is neither new nor material under 38 C.F.R. § 3.156(a).

For these reasons, the claims of service connection for folliculitis, rosacea, and chloracne are not reopened.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for acne is granted.

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for folliculitis is denied.

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for rosacea is denied.

The Board having determined that new and material evidence has not been received, reopening of the claim of entitlement to service connection for chloracne is denied.


REMAND

The evidence of record, namely Dr. Frankel's April 2011 medical opinion, suggests that the Veteran's pre-service acne may have been aggravated during service.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Thus, the Board finds it necessary to remand the reopened claim of service connection for acne for a VA examination and opinion.

Additionally, given that the RO determined that the claim was not reopened, the RO will have the opportunity to adjudicate the claim on the merits in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-401 (2010) ("When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."). 

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.  

The service treatment records show that the examining physician noted acne during the Veteran's February 1968 entrance examination.

The examiner is to opine as to the following questions:

(i).  Can herbicide exposure aggravate the Veteran's particular kind of acne?

(ii).  If so, is it at least as likely as not (at least a 50 percent chance) that the Veteran's acne underwent any worsening (increase in severity beyond temporary flare-ups) during service due to presumed herbicide exposure? The examiner is to address Dr. E. Frankel's April 20, 2011, opinion.

(iv).  Is it at least as likely as not that the Veteran's acne underwent any worsening during service without consideration of herbicide?

(v).  If so, is it undebatable that the worsening was due to the natural process of the disorder?

(vi).  If there was any worsening during service, provide a baseline for the Veteran's acne before service and describe the increased severity due to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, adjudicate the issue of entitlement to service connection for acne on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


